    Case 20-19885-ABA           Doc 11 Filed 08/28/20 Entered 08/29/20 00:25:50                         Desc Imaged
                                     Certificate of Notice Page 1 of 3

                                                                                                
    81,7('67$7(6%$1.5837&<&2857                                                             
    ',675,&72)1(:-(56(<                                                                     
                                                               
    &DSWLRQLQ&RPSOLDQFHZLWK'1-/%5 E 
    
    
    
    
    
    
                                                                                                            
    
    
    
    ,Q5H                                                        &DVH1RBBBBBBBBBBBBBBBBBBBB
                                                                                                    20-19885
                                                                   
                                                                  &KDSWHUBBBBBBBBBBBBBBBBBBBB
                                                                                                       13
        Tina Marie Doughty and Walter Troy Doughty
                                                                  
                                                                   -XGJHBBBBBBBBBBBBBBBBBBBB
                                                                                                      ABA         
    
    
    
                                 
                                 
                    25'(5$33529,1*3$<0(172)),/,1*)((,1,167$//0(176

            7KHUHOLHIVHWIRUWKRQWKHIROORZLQJSDJHLVKHUHE\25'(5('
                                                           

















'$7(            BBBBBBBBBBBBBBBBBBBBBBBBB
                           August 26, 2020                        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                    /s/ Andrew B. Altenburg, Jr.
                                                           86%DQNUXSWF\-XGJH




    Case 20-19885-ABA        Doc 11 Filed 08/28/20 Entered 08/29/20 00:25:50                    Desc Imaged
                                  Certificate of Notice Page 2 of 3

        $IWHUFRQVLGHULQJWKH$SSOLFDWLRQIRU,QGLYLGXDOVWR3D\WKH)LOLQJ)HHLQ,QVWDOOPHQWV 2IILFLDO
        )RUP$ WKHFRXUWRUGHUVWKDW

        7KHGHEWRU V PD\SD\WKHILOLQJIHHLQLQVWDOOPHQWVRQWKHWHUPVSURSRVHGLQWKHDSSOLFDWLRQ

        7KHGHEWRU V PXVWSD\WKHILOLQJIHHDFFRUGLQJWRWKHIROORZLQJWHUPV

        <RXPXVWSD\«                    2QRUEHIRUHWKLVGDWH«

        BBBBBBBBBBBBBBBBBBBB
          78.00                               BBBBBBBBBBBBBBBBBBBBBPRQWKGD\\HDU
                                               PAID WITH PETITION

        BBBBBBBBBBBBBBBBBBBB
          78.00                               BBBBBBBBBBBBBBBBBBBBBPRQWKGD\\HDU
                                               9/25/2020

        BBBBBBBBBBBBBBBBBBBB
          78.00                               BBBBBBBBBBBBBBBBBBBBBPRQWKGD\\HDU
                                               10/25/2020

        BBBBBBBBBBBBBBBBBBBB
          76.00                               BBBBBBBBBBBBBBBBBBBBBPRQWKGD\\HDU
                                               11/25/2020

        7RWDOBBBBBBBBBBBBBBB
                 310.00


        8QWLOWKHILOLQJIHHLVSDLGLQIXOOWKHGHEWRU V PXVWQRWPDNHDQ\DGGLWLRQDOSD\PHQWRUWUDQVIHUDQ\
        DGGLWLRQDOSURSHUW\WRDQDWWRUQH\RUWRDQ\RQHHOVHIRUVHUYLFHVLQFRQQHFWLRQZLWKWKLVFDVH





      IMPORTANT: All fees must be paid by certified funds or money order. The Clerk's Office does not accept cash.


















                                                                                                           UHY


                                                          

        Case 20-19885-ABA              Doc 11 Filed 08/28/20 Entered 08/29/20 00:25:50                               Desc Imaged
                                            Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 20-19885-ABA
Tina Marie Doughty                                                                                         Chapter 13
Walter Troy Doughty
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0312-1                  User: admin                        Page 1 of 1                          Date Rcvd: Aug 26, 2020
                                      Form ID: pdf903                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 28, 2020.
db/jdb         +Tina Marie Doughty,   Walter Troy Doughty,   427 Davis Ave.,   Northfield, NJ 08225-1909

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 28, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 26, 2020 at the address(es) listed below:
              Isabel C. Balboa   ecfmail@standingtrustee.com, summarymail@standingtrustee.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                            TOTAL: 2
